Citation Nr: 1244311	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  12-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Apri l968 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2011, a statement of the case was issued in March 2012, and a substantive appeal was received in April 2012.  


FINDING OF FACT

The Veteran's service-connected PTSD more nearly approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 10 percent (but no higher) for the Veteran's service-connected PTSD have been met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.130 and Diagnostic Code 9411 (2012)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in a June 2011 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in June 2011.  The June 2011 notice was prior to the November 2011 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The June 2011 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also stresses that since the issue of entitlement to a higher initial rating is a downstream issue from that of service connection (for which a VCAA letter was duly sent in June 2011), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record includes service medical records, VA medical records, and a VA examination report in August 2011.  Additional treatment records were included and reviewed on Virtual VA.  Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

Increased Rating

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected PTSD has been rated as noncompensable by the RO under the provisions of Diagnostic Code 9411, which refers to the same set of rating criteria for  mental disorders as set forth at 38 C.F.R. § 4.130.  Under this regulatory provision, a noncompensable rating is warranted where the disorder has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent disability rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id. at 442.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

The Veteran filed his claim of service connection for PTSD in March 2011, and he was duly provided a VA examination in August 2011.  Service connection was granted and the RO assigned a noncompensable rating.  The Veteran appeals for assignment to a disability rating in excess of the currently assigned noncompensable rating throughout the period since the effective date of the grant of service connection for PTSD.

The Veteran underwent and completed a VA group therapy treatment program for his PTSD from September to October 2010.  

Turning to the August 2011 VA examination report, the examiner noted that the Veteran reported having strong flashbacks from his time in service since June 2009.  The examiner's review of the Veteran's medical records revealed a diagnosis of PTSD in June 2011 and a GAF score of 55.  Since this time, he has been working with VA mental health providers for mental health treatment weekly for approximately a year.  

The Veteran reported that he is now retired.  He stated that he got along well with his co-workers and supervisors throughout his career.  Since retiring, he reported increased difficulty with symptoms including discomfort in public and increased memories and dreams of events in Vietnam.  

The Veteran stated that he has been married for 40 years and has three children.  He stated that he has a good relationship with his family.  For recreation, the Veteran indicated that he spends time wood working and with friends playing music and throwing horseshoes.  He also stated that he competes in horseshoe tournaments.  He noted however that when he is in public, he is more aware of being defensive and of where the exits are located.  

The Veteran reported intrusive distressing memories, including thoughts daily and dreams four to five times a week.  He explained that he has flashbacks, which began without warning.  He stated that he has a diminished interest in activities and feels detached from others.  Accordingly, he stated that he has withdrawn from his friend group over the past year.  He noted that he is able to run errands, but finds doing so uncomfortable and prefers to have his wife complete the errands while he stays at home.

As for symptoms of increased arousal, the Veteran reported sleep problems, explaining that he averages four hours of sleep each night, with some difficulty falling or returning to sleep.  He also stated that he finds himself more irritable and that he must work harder to maintain his control.  He reported one incident of violence, involving a fight with a teenager who was being rude to the elderly.  No charges were filed regarding this incident.  The Veteran also reported no suicidal ideation or access to a firearm or weapon.

Mental status examination findings noted that the Veteran was appropriately dressed and groomed with no remarkable affect, cognitions, or behaviors observed.  The Veteran was socially appropriate and oriented to time, date, and place.  The examiner reported that he was cooperative throughout the interview, engaged, and that his speech was normal.

Additionally, the examiner reported that the Veteran has no impairments of thought process or communication, and experiences no delusions or hallucinations.  The examiner noted that the Veteran does not have suicidal or homicidal thoughts, and does not exhibit obsessive or ritualistic behavior.  It also noted that the Veteran had no impaired impulse control, had a normal rate and flow of speech, and was able to manage his finances.

While the examiner concluded that the Veteran's PTSD symptoms are not severe enough to interfere with occupational and social functioning, the examiner did note that the Veteran has some symptoms of depression, experiences panic attacks two to three times a year, which are triggered by the activity around him.  The examiner also noted that the Veteran experienced intrusive distressing memories and reoccurring weekly flashbacks, as well as diminished interest in activities and a feeling of detachment from others.  In addition, the examiner recorded symptoms including persistent sleep problems, hypervigilance, as well as irritability and anger outbursts.

VA treatment records included in Virtual VA provide additional evidence of the Veteran's psychiatric symptomatology.  Relevant records from September 2010 to February 2012 reflect his attendance in group and individual therapy sessions.  Overall, these records indicate that the Veteran was cooperative, appropriately attired and participated actively.  While the treatment records are generally consistent with the information reflected in the VA examination report, these reports do consistently represent that the Veteran experienced intrusive thoughts and nightmares, which are sometimes overwhelming.  These records also reported that the Veteran was mildly dysphoric, anxious and irritable, and feels depressed or hopeless at times. 

These records also reflected that the Veteran attended group and individual therapy sessions, which he claims have improved his symptoms.  He declined medication to treat his PTSD, instead preferring to participate in these therapy sessions.  

After considering these treatment records and all of the evidence presented, the Board finds that the overall records show impairment due to PTSD, which should be compensable.

Weighing in favor of assignment of a higher disability rating is evidence, including the VA examination report, which shows the Veteran has intrusive thoughts and nightmares, sleep problems, a loss of interest in activities and a desire to isolate himself, as well as an anxious mood.  Additionally, the Veteran was given a GAF score of 55 upon diagnosis with PTSD, which indicates moderate symptomatology or moderate difficulty in social and occupational functioning.  Even the GAF score of 65 given to the Veteran during his VA exam represents mild symptoms or some difficulty in social and occupational functioning.

Weighing against the Veteran's claim is evidence showing the Veteran maintains good relationships with family and friends.  He also has presented no evidence showing difficulties at work or with co-workers and supervisors.  He maintains involvement in hobbies and recreational activities, and appears to exhibit good judgment and insight.  The Board also observes that the VA examiner concluded that the Veteran's PTSD symptoms were not severe enough to interfere with his occupational and social functioning.

While the evidence weighing against the Veteran's claim appears to present a picture of a person independent and functioning well in society, the evidence showing symptoms related to his PTSD cannot be ignored.  Here, the Veteran has consistently reported and records consistently document symptoms including intrusive thoughts, flashbacks and dreams, as well as sleep disturbances.  These records also note that the Veteran appears at times anxious and depressed, and has lost contact with friends due to isolating himself and preferring to stay at home.  As a result, these symptoms give rise to occupational and social impairment that more nearly approximates the criteria for a 10 percent rating.  Moreover, the PTSD has been productive of this degree of impairment during the entire course of the appeal; that is, from March 3, 2011.  Fenderson. 

The Board has considered whether the Veteran's current symptomatology is contemplated by the next highest rating of 30 percent; however, because the evidence represents that the Veteran's symptoms are mild and transient, his level of impairment does not rise to the level of 30 percent disabling.  Essentially, the evidence of record does not show that his disability is primarily manifested by an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In conclusion, the Board has applied the benefit-of-the-doubt doctrine in granting an initial 10 percent rating for PTSD; however, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

Extraschedular Consideration

The Board has also considered whether the disability picture presented by the Veteran's PTSD is such that referral for extraschedular consideration under 38 C.F.R. § 3.321 is indicated.  There is no objective evidence, or allegation, that scheduler criteria are inadequate.  The symptoms are fully encompassed by the scheduler criteria.  Furthermore, nothing in the record suggests that the disability picture presented byte claimed disability is exceptional.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, as the Veteran has not alleged, nor is there anything in the record to indicate, that he is unemployed because of his PTSD, the matter of entitlement to a total disability individual unemployability rating is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Entitlement to a compensable rating of 10 percent (but no higher) is warranted, effective from March 3, 2011.  The appeal is granted to this extent, subject to VA laws and regulations governing payment of VA monetary benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


